Citation Nr: 0919718	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left hip 
disorder.

3.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1954 to 
December 1956.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio; however, jurisdiction of the claims is with the Newark, 
RO. 

With regard to each of the petitions to reopen claims for 
service connection on appeal, the Board must address the 
question of whether new and material evidence has been 
received to reopen a claim for service connection in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the Board has 
characterized these issues as on the title page.  Issues 
concerning hearing loss and tinnitus were not appealed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  By an August 2002 decision, the RO denied service 
connection for a right hip disorder.  It was held that the 
evidence did not show that the Veteran's right hip disorder, 
diagnosed as minimal arthritis right hip joint, was related 
to his service-connected disabilities.  The Veteran was 
notified of the decision but did not initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's August 2002 denial is cumulative or redundant of 
evidence previously of record, or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right hip disorder, on a direct or 
secondary basis, or raise a reasonable possibility of 
substantiating the claim.

4.  By a March 1992 decision, the RO denied service 
connection for a left hip disorder.  The denial was based on 
the finding that there was no medical evidence showing that 
the Veteran was diagnosed with or that there was any evidence 
of a left hip disorder.  The Veteran was notified of the 
decision but did not initiate an appeal.

5.  Additional evidence associated with the claims file since 
the RO's March 1992 denial is cumulative or redundant of 
evidence previously of record, or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left hip disorder, on a direct or 
secondary basis, or raise a reasonable possibility of 
substantiating the claim.

6.  Service connection is currently in effect for status post 
left knee replacement, residuals of injury with arthritis and 
status post revision, evaluated as 60 percent disabling and 
for degenerative disc disease of the lumbosacral spine, 
evaluated as 40 percent disabling.  The Veteran's combined 
evaluation for compensation is 80 percent.   

7. The Veteran reported that he had a high school education 
and that he retired from General Motors in 1986. 

8.  The Veteran's service-connected disabilities, alone, are 
not shown to be of such severity as to effectively preclude 
all forms of substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The RO's August 2002 rating decision denying service 
connection for a right hip disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
right hip disorder are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008). 

3.  The RO's March 1992 rating decision denying service 
connection for a left hip disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

4.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
left hip disorder are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008). 

5.  The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to claims to reopen, the claimant 
must be notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

With regard to the claim for a TDIU, a July 2006 and October 
2006 pre-rating letter provided notice to the Veteran of the 
evidence and information needed to substantiate his claim for 
a TDIU on appeal.  Additionally, the July 2006 and October 
2006 pre-rating letters notified the Veteran that to reopen 
his previously denied claims for service connection for a 
right hip and for a left hip disorder, VA had to receive new 
and material evidence, and this letter further defined what 
constituted new and material evidence specific to the reasons 
each of his claims was previously denied.  Thus, the guidance 
of Kent v. Nicholson, 20 Vet. App. 1 (2006) has been 
satisfied by these letters.

These letters also informed the Veteran of what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  These letters also provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman (cited above).  The January 
2007 RO rating decision reflects the initial adjudication of 
the claim for a TDIU and for the petitions to reopen his 
claims for service connection for a right hip disorder and 
for a left hip disorder.  Hence, the July 2006 and October 
2006 letters-which meet all four of Pelegrini's content of 
notice requirement- also meets the VCAA's timing of notice 
requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records and the reports of September 1999, July 
2003, August 2006, and October 2006 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran as well as 
by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petitions to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

When a claimed condition is not shown, there may be no grant 
of service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of a present 
disability, there can be no valid claim), Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection for a disability that is aggravated by a 
service- connected disability and that compensation can be 
paid for any additional impairment resulting from the 
service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995); see also 38 C.F.R. § 3.310(b). 



A.  Right hip disorder

In an August 2002 decision, the RO denied the claim for 
service connection for a right hip disorder on the basis that 
there was no evidence that such condition was related to the 
Veteran's service-connected left knee disorder.  Although the 
Veteran's treating physician submitted a letter in October 
1999 stating that the Veteran's hip pain may be associated 
with his abnormal gait secondary to his knee problem, an 
August 1999 VA examiner diagnosed the Veteran with minimal 
arthritis right hip joint and opined that any right hip 
condition was not secondary to the Veteran's service-
connected left knee disorder.  

Although notified of the RO's August 2002 denial later that 
same month, the Veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Veteran filed a current claim for service connection for 
a right hip disorder in May 2006. 

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. §  3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for a right hip disorder.

A July 2003 VA examination report is negative for complaints, 
findings, or diagnosis of a right hip disorder. 

An August 2006 VA general medical examination report reflects 
that the Veteran complained of pain in his right hip which he 
believed was because he favored the left knee for so many 
years.  The Veteran stated that his hip pain was 
debilitating.  The report reflects that no right hip disorder 
was diagnosed.

An October 2006 VA spine and joints examination report shows 
that the Veteran denied radiating pain in the bilateral lower 
extremities.   The Veteran did not complain of pain or other 
symptoms pertaining to his right hip.  The report is silent 
for a diagnosed right hip disorder or if there is a medical 
relationship between the Veteran's service-connected 
disabilities and a current right hip disorder.   

The VA examination report added to the record since August 
2002 are new in that they were not of record at the time of 
the August 2002 rating decision.  However, they are not 
material in that they do not address the central issue 
underlying the claim for service connection - whether their 
exists a medical relationship between a diagnosed right hip 
disorder and service or secondary to the Veteran's service-
connected disabilities.  Hence, without any evidence or 
opinion that the Veteran has a current right hip disorder 
that had it's onset in service or is secondary to his 
service-connected disabilities; the new medical evidence does 
not raise a reasonable possibility of substantiating the 
Veteran's claim, and therefore, are not material for purposes 
of reopening the claim.  

The only additional evidence associated with the claims file 
consists of statements and testimony from the Veteran and by 
his representative, on his behalf.  However, even if new, 
such lay assertions provide no basis for reopening the claim. 
As indicated above, this claim turns on a medical matter.  As 
the Veteran and his representative are laypersons without the 
appropriate medical training or expertise, neither is 
competent, on the basis of assertions, alone, to provide 
probative (i.e., persuasive) evidence on a medical matter-
such as the onset and etiology of a specific disability.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a right hip disorder, on a direct or secondary 
basis, has not been received.  As such, the RO's August 2002 
decision, remains final, and the appeal must be denied.  As 
the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally- 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


B.  Left Hip Disorder

In a March 1992 decision, the RO denied the claim for service 
connection for a left hip disorder on the basis that there 
was no medical evidence that the Veteran was diagnosed with a 
left hip disorder.  A November 1991 X-ray of the left hip 
found no abnormalities.  

Although notified of the RO's March 1992 denial later that 
same month, the Veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Veteran filed a current claim for service connection for 
a left hip disability in May 2006. 

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. §  3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for a left hip disorder.  

The only new evidence added to the record since the March 
1992 rating decision includes VA examination reports dated in 
July 2003, August 2006, and October 2006, which are each 
negative for complaints, findings, or diagnosis of a left hip 
disorder.  Although these reports are new, they are not 
material in that they do not address the issue of whether the 
Veteran currently has a left hip disorder, and if so, whether 
such is medically related to the Veteran's service or 
secondary to his service-connected disabilities, evidence 
which was missing at the time of the August 2002 rating 
decision and pertinent to the central question underlying the 
claim for service connection.  Hence, without any evidence or 
opinion that the Veteran is currently diagnosed with a left 
hip disorder, the new VA examination reports do not raise a 
reasonable possibility of substantiating the Veteran's claim, 
and therefore, are not material for purposes of reopening the 
claim for service connection on a direct or secondary basis.  

The only additional evidence associated with the claims file 
consists of statements and testimony from the Veteran and by 
his representative, on his behalf.  However, even if new, 
such lay assertions provide no basis for reopening the claim. 
As indicated above, this claim turns on a medical matter.  As 
the Veteran and his representative are laypersons without the 
appropriate medical training or expertise, neither is 
competent, on the basis of assertions, alone, to provide 
probative (i.e., persuasive) evidence on a medical matter-
such as the onset and etiology of a specific disability.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a left hip disorder, on a direct or secondary 
basis, has not been received.  As such, the RO's March 1992 
decision, remains final, and the appeal must be denied.  As 
the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally- 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

III.  TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran contends that he is unable to 
maintain substantially gainful employment due to his service- 
connected disabilities.  Service connection is currently in 
effect for status post left knee replacement, residuals of 
injury with arthritis and status post revision, evaluated as 
60 percent disabling and for degenerative disc disease of the 
lumbosacral spine, evaluated as 40 percent disabling.  The 
Veteran's combined evaluation for compensation is 80 percent.   

Where a Veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
as in this case, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows that the Veteran has a high school education 
and that he retired from General Motors in 1986 (as stated by 
the Veteran during a January 1998 VA examination and an 
October 2006 VA examination).  

A July 2003 VA general medical examination notes that the 
Veteran's employability was affected by his orthopedic 
abnormalities, but referred to a contemporaneous VA 
orthopedic evaluation for an opinion on employability.  

In a July 2003 VA joints examination, the VA examiner 
diagnosed the Veteran with degenerative disc disease in the 
lumbar spine and status post left knee replacement.  He 
opined that the Veteran could do sedentary work.

An October 2006 VA spine and joints examination report 
reflects that the Veteran was diagnosed with severe lumbar 
central canal and foraminal stenosis from L2 to S1, lumbar 
spondylosis, and history of left knee meniscus tear, 
degenerative joint disease status post total knee 
replacement.  The VA examiner opined that the Veteran should 
be able to perform sedentary employment without significant 
difficulty. 

In light of the above, the Board finds that the preponderance 
of the evidence is against a finding that the Veteran's 
service-connected disabilities render him unable 
to secure or follow a substantially gainful occupation.

Here, the Board does not doubt that the service-connected 
disabilities, which combine to an 80 percent rating, cause 
the Veteran some occupational impairment; however, there is a 
lack of evidence showing that there are circumstances that 
place him in a different category to warrant entitlement to a 
TDIU.  The medical evidence fails to show that the Veteran's 
service-connected disabilities solely cause his inability to 
work.  More importantly, the competent medical evidence 
consists of two separate medical opinions that considered the 
Veteran's service-connected disabilities, and concluded that 
the Veteran's could perform sedentary employment without 
difficulty.

Thus, based on the evidence of record, the Board finds that 
the Veteran's inability to secure and follow a substantially 
gainful occupation, if such inability exists, is not due 
solely to his service-connected disabilities.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim for a TDIU, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence to reopen the claim for service 
connection for a right hip disorder has not been received, 
the appeal is denied.

As new and material evidence to reopen the claim for service 
connection for a left hip disorder has not been received, the 
appeal is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


